Citation Nr: 0409698	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 7, 1998 for 
the assignment of a 100 percent rating for service-connected 
coronary artery disease, status post coronary artery bypass graft, 
with left ventricular aneurysm, automatic implantable 
Cardioverter-Defibrillator (AICD), and pacemaker.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to October 
1986, and from June 1988 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the RO, which 
assigned January 7, 1998, as the effective date for the award of a 
100 percent rating for coronary artery disease (CAD), status post 
coronary artery bypass graft (CABG), with left ventricular 
aneurysm, automatic implantable Cardioverter-Defibrillator (AICD), 
and pacemaker.  

The veteran testified at a hearing before the undersigned Veterans 
Law Judge (VLJ) in July 2001.  Previously, this case was before 
the Board in October 2001 when it was remanded for additional 
development.  


FINDINGS OF FACT

1.  By a decision entered in January 1987, the RO granted a claim 
of service connection for CAD with acute myocardial infarction and 
assigned a 100 percent rating from October 4, 1986, and a 60 
percent rating from December 1, 1986.  The veteran was notified of 
his appellate rights but did not appeal the decision.

2.  By a decision entered in October 1987, the RO decreased the 
assigned rating for service-connected CAD from 60 to 30 percent, 
effective from January 1, 1988.  The RO notified the veteran of 
that decision and of his appellate rights, but he did not complete 
an appeal within the time allowed.

3.  By a decision entered in April 1995, the RO denied the 
veteran's claim of entitlement to a rating in excess of 30 percent 
for service-connected coronary heart disease.  The veteran was 
notified of his appellate rights but did not appeal the decision.

4.  The next document thereafter received by the RO was the 
veteran's claim for an increased rating for heart disability, 
which was received on January 7, 1998. 

5.  The record contains no evidence or communication pertaining to 
the veteran's service-connected heart disability that was 
generated or received since the prior final decision of April 
1995, but before the date of his January 7, 1998, written 
statement that could be construed as an informal claim.

6.  In August 1998, the RO assigned a 100 percent rating for 
service-connected heart disability, then characterized as CAD, 
status post CABG with left ventricular aneurysm, AICD, and 
pacemaker, with an effective date of January 7, 1998.

7.  A VA examination report, dated in July 1998, shows that the 
veteran's heart disability was such that a 100 percent rating was 
warranted under the criteria for rating cardiovascular disorders 
that had been in effect since January 12, 1998.


CONCLUSION OF LAW

An effective date earlier than January 7, 1998, for the assignment 
of a 100 percent rating for CAD, status post CABG with left 
ventricular aneurysm, AICD, and pacemaker is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

The veteran and his representative contend that the veteran is 
entitled to an earlier effective date for the assignment of a 100 
percent rating for service-connected CAD, status post CABG with 
left ventricular aneurysm, AICD, and pacemaker.  They argue that 
an effective date retroactive to September 8, 1992, which is the 
date the veteran had the AICD placement done, is warranted.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of a claim for increase 
will be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the effective 
date of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 
10 Vet. App. 125 (1997).

There are instances, however, when factors must be considered 
other than the date an increase is ascertainable.  One such 
instance is when the RO assigned a rating and the veteran failed 
to appeal.  In other words, once a claim for greater compensation 
is disallowed, and that decision has become final on account of 
the veteran's failure to appeal, the effective date for an 
increase awarded after the final action will be the date of 
receipt of the new claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication 
or action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a).  

If a formal claim for compensation has previously been allowed, or 
a formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157.  As to reports 
prepared by VA or the uniformed services, the date of receipt of 
such a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital.  38 C.F.R. § 3.157(b)(1).  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA expense, 
the date of admission to the hospital is accepted as the date of 
receipt of claim if VA maintenance was authorized prior to 
admission.  Id.  If, however, VA maintenance was authorized 
subsequent to admission, the date VA received notice of the 
admission will be accepted.  Id.  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3).

In the present case, the veteran's initial claim of service 
connection for CAD with acute myocardial infarction was granted in 
a January 1987 rating decision.  The RO assigned a 100 percent 
rating from October 4, 1986, effective the day after the veteran's 
separation from service, and a 60 percent rating from December 1, 
1986.  The veteran was notified of his appellate rights but did 
not appeal the decision within the time period allowed.  See 38 
C.F.R. §§ 19.129, 19.192 (1986).  Consequently, that decision 
became final.  

By a decision entered in October 1987, the RO decreased the 
assigned rating for the veteran's service-connected CAD from 60 to 
30 percent, effective from January 1, 1988.  As noted above, he 
was notified of that decision and of his appellate rights, but did 
not perfect an appeal within the time allowed.  Consequently, that 
decision became final.  See 38 C.F.R. §§ 19.129, 19.192 (1987).  

Thereafter, a DD Form 214 reflects that the veteran served on 
active duty from June 1988 until November 30, 1990.  

By a decision entered in April 1991, the RO restored the veteran's 
30 percent rating for service-connected heart disability, 
effective from December 1, 1990.

Thereafter, private treatment records, dated from September 1992 
to January 1993, and a September 1993 VA examination report were 
associated with the claims files.  Private treatment records show 
that, in September 1992, the veteran had a CABG times two and 
reverse aortic saphenous vein graft (SVG) to posterior descending 
coronary artery, and an AICD placement done.  When examined by VA 
in September 1993, the veteran denied having any syncope.  
Examination revealed he had a regular heart rate and rhythm.  The 
impressions included status post CABG times two, status post 
placement of an automatic cardiac defibrillator, history of 
myocardial infarction, history of cellulites of the right leg, and 
gout.  Based on these records, the RO assigned a temporary 100 
percent rating from September 8, 1992, and thereafter assigned a 
30 percent rating from October 1, 1993.  The veteran was notified 
of the December 1993 rating decision and of his appellate rights 
in a notice dated in January 1994, but he did not perfect an 
appeal within the time allowed.  Consequently, that decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (1993).

Thereafter, the record contains a December 1994 VA examination 
report.  Examination revealed that the veteran's blood pressure 
reading was 138/66.  Chest x-rays revealed an external pacer in 
place in the subclavian with the tip of the region of the left 
ventricular.  Visualized portion was continuous.  Heart size was 
normal.  The lungs were clear bilaterally and the pulmonary 
vasculature was normal.  The diagnoses were severe CAD with 
history of myocardial infarction in May 1986 and December 1992, 
angioplasty May 1986, coronary bypass in September 1992, and 
defibrillating implant 1992.  Based on the evidence of record, the 
RO entered a decision in April 1995, denying the veteran's claim 
for an increased rating in excess of 30 percent for service-
connected CAD.  As noted above, he was notified of that decision 
and of his appellate rights, but did not file an appeal within the 
time allowed.  Consequently, that decision became final.  See 38 
C.F.R. §§ 20.302, 20.1103 (1994).

Following the April 1995 RO denial, the next document thereafter 
received by the RO was the veteran's claim for an increased rating 
for heart disability, which was received on January 7, 1998.  
Significantly, since no records have been received subsequent to 
the prior final denial of April 1995 and prior to the date of the 
veteran's claim for an increased rating - January 7, 1998 - which 
could be viewed as an informal claim under 38 C.F.R. § 3.157, the 
Board finds that the date of the veteran's January 7, 1998 written 
statement constitutes the date of receipt of the veteran's new 
claim for an increased rating.  In other words, while a certain 
type of records, such as ones created by VA, can represent claims 
filed on the date of creation of the record, no matter when the 
record is received by the RO, there has been no such record 
received at any point after the April 1995 denial that would allow 
for the Board to find that there was a claim filed before January 
7, 1998.  (Many records were received following January 7, 1998, 
but they were either private treatment records, or VA records 
prepared after January 7, 1998.)

Having determined that January 7, 1998, is the date of receipt of 
a claim for purposes of assigning an effective date for an 
increased rating, the Board is obliged to review the evidence of 
record to determine when entitlement was shown.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003); Hazan v. 
Gober, 10 Vet. App. 511 (1997).  Specifically, under the 
provisions of 38 C.F.R. § 3.400, if there was evidence of record 
in the year preceding January 7, 1998, which indicated that it was 
factually ascertainable that an increase in disability had 
occurred to the 100 percent level, assignment of an earlier date 
would be warranted under 38 C.F.R. § 3.400(o)(2).  The Board notes 
that the schedular criteria by which cardiovascular disabilities 
were rated changed after the veteran filed his claim for an 
increased rating; however, the new criteria went into effect on 
January 12, 1998, after the veteran's claim, and consequently are 
not applicable in this discussion.  See 62 Fed. Reg. 65,207-65,224 
(Dec. 11, 1997).  

In this case, the Board has not identified evidence showing an 
ascertainable increase after the final rating April 1995, but 
preceding January 7, 1998.  Here, the record includes private 
hospitalization reports reflecting that the veteran was 
hospitalized from November 26, to November 29, 1997.  Notice of 
such hospitalization was received in March 1998 in the form of a 
January 12, 1998 private office note indicating that the veteran 
had been hospitalized most recently on November 26, 1997, due to 
chest discomfort and that he had undergone a cardiac 
catheterization that demonstrated moderate left anterior 
descending (LAD) stenosis, occlusion of left internal mammary 
artery to LAD graft, no significant left circumflex stenosis, 
severe stenosis of right coronary artery (RCA) with occluded SVG 
to RCA graft, and left ventricular ejection fraction (LVEF) of 
0.39.  These angiographic findings were not noted to be 
significantly different from earlier arteriograms, and the veteran 
was discharged on medical treatment.  It was noted that he had not 
had any significant discomfort since then.  

The November 1997 private hospitalization records do not provide 
sufficient evidence to show that it was factually ascertainable 
that the veteran's service-connected heart disability had 
increased in severity prior to the submission of his claim for 
increased compensation.  Clearly, these records were prepared 
before the veteran' filed his January 7, 1998 claim.  
Nevertheless, as discussed below, the November 1997 private 
hospitalization reports do not reflect the degree of disability 
necessary to warrant the higher (100 percent) rating under the 
rating criteria prior to January 7, 1998. 

In considering the degree of severity of the veteran's heart 
disease based on the November 1997 private hospitalization 
reports, the Board notes that there were several regulations which 
were applicable to evaluating the post operative residuals of CAD.  
The Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7017 
(1997) provided for a 100 percent evaluation for one year 
following bypass surgery and thereafter, rated as arteriosclerotic 
heart disease, with a minimum rating of 30 percent.  The 100 
percent rating for the one-year period became effective after the 
termination of a temporary total post surgical convalescent rating 
pursuant to the provisions of 38 C.F.R. § 4.30.  

Applying the criteria of 38 C.F.R. § 4.104 (Diagnostic Code 7005) 
(1997), which pertains to arteriosclerotic heart disease, the 
veteran was appropriately rated at 30 percent following the 
November 1997 hospitalization.  Under the provisions of Diagnostic 
Code 7005, a 30 percent evaluation is warranted for 
arteriosclerotic heart disease, following typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, ordinary manual labor feasible.  38 C.F.R. § 4.104 
(Diagnostic Code 7005) (1997).  A 60 percent evaluation would be 
assigned following typical history of acute coronary occlusion, or 
with history of substantiated repeated anginal attacks where more 
than light manual labor not feasible.  Id.  A 100 percent rating 
would be warranted during and for six months following acute 
illness from coronary occlusion or thrombosis, with circulatory 
shock, etc., or after six months with chronic residual findings of 
congestive heart failure or angina on moderate exertion of more 
than sedentary employment precluded.  Id.

In the veteran's case, the record shows that he was admitted to 
the hospital on November 26, 1997 for unstable angina.  The 
private discharge summary, dated on November 29, 1997, indicates 
that the veteran had had a placement of an AICD in 1996 and had 
been stable on medications until 10:00 p.m. prior to admission to 
the emergency room on November 26, 1997.  His discharge summary 
further indicates that, while hospitalized he had a coronary 
arteriogram.  Left ventriculogram showed posterobasal akinesis and 
a discrete aneurysmal dilatation.  The remainder of the left 
ventricle contracted normally with a LVEF of 39 percent.  Final 
diagnoses included coronary atherosclerosis with unstable angina 
pectoris; however, it was not believed that the veteran's CAD had 
progressed significantly, and no angioplasty was required.  
Significantly, the hospitalization records show that the veteran 
was employed on a full-time basis and there was no indication that 
the effects of this hospitalization for service-connected heart 
disease precluded him from engaging in ordinary manual labor or 
whether more than light manual labor was not feasible.  
Consequently, it cannot be said that the level of service-
connected disability warranted a 100 percent rating under the 
criteria then in effect.

Consideration is also given to whether the veteran might receive a 
higher rating pursuant to Diagnostic Code 7007 for hypertensive 
heart disease.  38 C.F.R. § 4.104 (Diagnostic Code 7007) (1997).  
In order to warrant a rating of 60 percent, there would have to be 
marked enlargement of the heart, or the apex beat beyond the 
midclavicular line, sustained diastolic hypertension, diastolic 
120 or more, which may later have been reduced, dyspnea on 
exertion, with more than light manual labor precluded.  In this 
regard, although the November 1997 private hospitalization reports 
show that the veteran's heart was enlarged, there was no 
additional evidence of the other criteria such as having more than 
light manual labor precluded or diastolic pressure of 120 or more 
to support a rating higher than 30 percent under this diagnostic 
code.

Accordingly, under these facts, the general effective date rule 
applies; the effective date of the assignment of a 100 percent 
rating for service-connected CAD, status post CABG, with left 
ventricular aneurysm, AICD, and pacemaker will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, 
the RO assigned the date of receipt of claim - January 7, 1998.

Consequently, by operation of 38 C.F.R. § 3.400(b)(2), the 
earliest effective date assignable based on the assignment of a 
100 percent rating for service-connected CAD, status post CABG, 
with left ventricular aneurysm, AICD, and pacemaker can be no 
earlier than the date of receipt of the claim - January 7, 1998.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  Given 
that the RO has already assigned the earliest date allowable by 
law, the veteran's appeal must therefore be denied.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.  The regulations include an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified VA's 
duties to notify and to assist claimants.  First, the changes 
imposed obligations on the agency when adjudicating veterans' 
claims.  With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate the 
claim" for benefits.  38 C.F.R. § 3.159.  Second, the regulations 
set out in detail the agency's "duty to assist" a claimant in the 
development of claims for VA benefits.  The new regulations 
provide in part that the Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application for 
benefits is incomplete.  The required notice must inform the 
applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of the 
first notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the Secretary 
that is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of benefit 
sought, or status of the veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As noted 
above, there is an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to substantiate 
a claim for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio, supra.  In those cases where notice 
is provided to the claimant, notice is to be provided to advise 
that if such information or evidence is not received within one 
year from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  38 U.S.C.A. § 
5103(b) (West 2002).  In addition, 38 C.F.R. § 3.159(b), details 
the procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice requirements 
contained in the implementing regulations.  From the outset, the 
RO informed the veteran of the bases on which it decided the claim 
and of the elements necessary to be granted the benefit sought.  
Initially, the RO notified the veteran in August 1998 of the 
effective date for the assignment of a 100 percent rating, 
effective January 7, 1998, and sent the veteran notice of such 
action in a letter dated in September 1998.  In response to his 
notice of disagreement, the RO issued the veteran a statement of 
the case (SOC) in September 2000, which addressed the entire 
development of his claim up to that point.  The SOC notified him 
of the issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of the issue.  

The record also reflects that, pursuant to the Board's 
instructions in its October 2001 Remand, the veteran was 
specifically advised by the RO in November 2001 of the information 
and evidence needed to substantiate a claim for an earlier 
effective date.  The need for specific evidence from the veteran, 
such as any medical evidence pertaining to his heart disability 
generated prior to January 7, 1998, was discussed and the veteran 
was informed that he could request assistance in obtaining any 
outstanding evidence.  The Board concludes that the veteran has 
been given the required notice in this case, at least to the 
extent of what was required to substantiate his claim for an 
earlier effective date.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of the 
new regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to identify 
any outstanding pertinent medical records regarding his claim and 
there is no outstanding evidence to be obtained, either by VA or 
the veteran.  To the extent possible, VA has obtained all 
pertinent records from sources identified by the veteran with 
regards to medical evidence pertaining to his heart disability 
prior to January 7, 1998.  

Additionally, VA offered the veteran an opportunity to testify at 
a hearing before the undersigned VLJ at the RO in July 2001.  

As noted above, all outstanding treatment records prior to January 
7, 1998, VA or private, that might have supported the veteran's 
claim for an earlier effective date have been sought.  The Board 
is satisfied that no further assistance to the veteran is 
required, as the claim for an effective date earlier than January 
7, 1998, has been fully developed to the extent required by law.  


ORDER

Entitlement to an effective date earlier than January 7, 1998, for 
the assignment of a 100 percent rating for service-connected CAD, 
status post CABG, with left ventricular aneurysm, AICD, and 
pacemaker is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



